DETAILED ACTION

The Amendment and Information Disclosure Statement both filed on March 29, 2022 have been received and considered.  Note:  in the IDS filed March 29, 2022, several references have been lined through.  These references do not appear relevant to the instant application and thus have not been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent No. 9,939,035 to Donzelli et al in view of PG Publication No. 2006/0016055
to Wilkie et al.
	Regarding Claim 1, Donzelli et al disclose a vehicle brake pad 101 (see Figures 1-6) having most all the features of the instant invention including: a support plate 102, a friction pad 103, at least a force sensing device 104, and an electrical circuit 109 configured to collect signals from the force sensing device 104 (see column 8 lines 40-43), wherein the force sensing device comprises: piezoelectric material (see column 8 lines 5-12 and Figures 5 and 6 and the piezoelectric layer between electrodes 114 and 115) having first and second main faces (see Figure 5 and the surfaces of the
piezoelectric layer contacting the positive and negative electrodes) parallel to each
other, at least a first electrode 115 located on the first main face (see Figure 5 and the
surface of the piezoelectric layer contacting the negative electrode) and at least a
second electrode 114 located on a second main face (see Figure 5 and the surface of
the piezoelectric layer contacting the positive electrode), wherein the piezoelectric
material, and the first and second electrodes 115 and 114 are made each of a screen-
printed layer (see column 8 lines 61 et al).
	However, Donzelli et al do not disclose that the piezoelectric material is a sheet
of material.
	Wilkie et al are relied upon merely for their teachings of a force sensing device
(see Figure 5) having a sheet of piezoelectric material 26 having first and second main
faces parallel to each other, wherein at least a first electrode 46, 48 is located on a first
main face and at least a second electrode 30, 32 is located on a second main face (see
Figure 5).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the piezoelectric material of
Donzelli et al to be a sheet as taught by Wilkie et al in order to generate a larger area of
sensing means for the brake pad to detect brake forces and shear forces over the entire
surface of the brake pad.
	Regarding Claim 2, Donzelli et al., as modified, further disclose that the force
sensing device 104 is a normal force sensing device (see column 8 lines 30-34 of
Donzelli et al).
	Regarding Claim 3, Donzelli et al., as modified, further disclose that the force
sensing device 104 is a shear force sensing device (see column 8 lines 30-34 of
Donzelli et al).
	Regarding Claim 4, see paragraph 0042 of Wilkie et al.

Allowable Subject Matter
Claim 5 is allowed.

Response to Arguments
Applicant’s arguments, see remarks, filed March 29, 2022, with respect to Claim 5 have been fully considered and are persuasive.  The 103(a) rejection of Claim 5 has been withdrawn. 
Applicant's arguments filed March 29, 2022 regarding Claims 1-4 have been fully considered but they are not persuasive. 
Applicant argues the rejection of independent Claim 1.  In particular, applicant argues that the cited portion of Donzelli (column 8 lines 61-67) used in the rejection only states that the electrical circuit 109 is screen printed.  Applicant contends that this portion of Donzelli does not appear to indicate that any sheet of piezoelectric material or a first or a second electrode are each made of a screen printed layer as claimed.
In response to this, the examiner respectfully disagrees.  As shown in Figures 2 and 5 of Donzelli, the piezoelectric material and electrodes 115 and 114 are part of element 104.  Element 104 forms part of the electrical circuit 109 and this circuit is screen printed onto element 102 as recited in column 8 lines 61-67 of Donzelli.  Thus, since the piezoelectric material and the electrodes 115 and 114 through element 104 are part of the electrical circuit 109, these elements are all readable as being part of the described screen printed layer. The examiner is then relying upon the Wilke reference to teach that the piezoelectric material is a sheet of piezoelectric material.  Thus, when the two references are combined, they effectively teach that a sheet of piezoelectric material and both electrodes can each be made of a screen printed layer as claimed.
It is for these reasons that the rejections for Claims 1-4 have been maintained.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/19/22